                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 3/3/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                                                              :                 1:17-cr-290-GHW
                                                              :
                                                              :                       ORDER
                              -v-
                                                              :
 CARMEN ROMAN,                                                :
                                                              :
                                            Defendant. :
                                                              :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

         On February 27, 2020, Carmen Roman filed a motion requesting that the Court modify her

sentence. Ms. Roman argues that the Court should reduce her sentence because she was in home

detention prior to the time she surrendered to the Bureau of Prisons. In essence, Ms. Roman argues

that the Court should give her credit for the time she spent in home detention before surrendering

and reduce her sentence accordingly.

         Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), “[t]he court may not modify a term of

imprisonment once it has been imposed” unless “extraordinary and compelling reasons warrant such

a reduction[.]” 1 In this case, the fact that Ms. Roman wore an ankle bracelet prior to her sentencing

does not constitute an extraordinary or compelling reason to modify her sentence. Accordingly, Ms.

Roman’s motion is denied.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates


1There is another circumstance in which a court may reduce a defendant’s sentence that is not relevant to Ms. Roman’s
motion.
good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to mail a copy of this order to Ms. Roman by first-class and

certified mail and to terminate the motion pending at Dkt No. 592.

       SO ORDERED.

Dated: March 3, 2020
New York, New York                                   __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                 2
